Citation Nr: 1747077	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  06-25 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart palpitations, including sinus bradycardia and tachycardia. 

2.  Entitlement to service connection for syncope. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  It is currently under the jurisdiction of the RO in St. Petersburg, Florida.  The Board remanded these claims in April 2014 and March 2017. 


FINDING OF FACT

The Veteran does not have a current disability associated with heart palpitations, including sinus bradycardia and tachycardia, and syncope. 


CONCLUSION OF LAW

The criteria for service connection for heart palpitations and syncope are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Law

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


II. Facts

The service treatment records include an echocardiogram showing sinus bradycardia in May 1992.  It was otherwise normal.  The service treatment records do not show any other abnormal heart findings.  

With regard to syncope, they show that the Veteran was seen in January 1996 for passing out.  At that time, she reported a history of passing out in 1985 because it was too hot.  An examination was normal.  The assessment was a syncopal episode, and the Veteran was admitted for observation.  In 1997, the Veteran reported passing out in the shower.  The examiner suspected chronic microcytic anemia.  A June 2004 report of medical history reflects the Veteran's report that she had fainted three times during her military career, and was told that it was due to low iron or possible blood sugar. 

Following service, a June 2006 VA treatment record reflects that the Veteran passed out the night before.  She later awoke, went to bed, and felt fine the next morning.  She reported that the episodes occurred twice in 2002.  Computerized axial tomography (CAT or CT) scan, electroencephalogram (EEG) and Holter monitor results showed normal findings.  

An August 2006 VA treatment record showed EKG findings of sinus bradycardia. 

VA treatment records dated in September 2007 and November 2010 reflect findings that the Veteran's syncope and light-headedness represent transient vasovagal responses or normal body homeostatic mechanisms as opposed to any underlying disorder or pathology.  

A May 2010 private autonomic nervous system report authored by a C. Thompson, MD, reflects that testing showed very mild evidence of possible autonomic abnormalities responsible for symptoms of dizziness, palpitations, and fatigue.

A June 2011 VA treatment record reflects a cardiologist's observation that although the Veteran did not have any abnormalities of the heart to account for her sinus bradycardia or palpitations, autonomic dysfunction was "likely present" in view of Dr. Thompson's May 2010 private autonomic nervous system report.  

Naval Hospital records show that the Veteran reported palpitations with dizzy spells in February 2014, and that she was diagnosed with left ventricular diastolic dysfunction on echocardiogram in June 2013.  A 30-day heart monitor showed sinus tachycardia in March 2014, as reflected in a September 2014 Naval Hospital record.  In October 2014, medication (Tiazac, a brand name for diltiazem) was prescribed to control the Veteran's heart symptoms.  

A September 2014 Naval Hospital reflects that multiple factors could be responsible for the Veteran's sinus tachycardia, including chronic pain, anxiety, and anemia.  There were no clear findings of inappropriate sinus tachycardia (IST) or postural orthostatic tachycardia syndrome (POTS).  The Veteran's last syncope event was noted to have occurred in 2006.  Symptoms were found to be most consistent with vasovagal syncope.  Symptomatic events of racing heart symptoms correlated to sinus rhythm without arrhythmias, based on a 30-day cardiac monitor in March 2014. 

An October 2014 Naval Hospital record reflects that although the Veteran was being put on heart medication, her symptoms were most consistent with vasovagal syncope. 

In a June 2016 statement, the Veteran wrote that she still experienced syncope with sinus bradycardia.  She stated that doctors had not figured out the cause of her syncope.  

An August 2016 VA treatment record reflects that the Veteran reported that in 2003, her heart started racing, especially in the morning.  She was also having syncope.  She stated that her syncope had been present since 1983.  State stated that she sometime has syncope with standing from a sitting position, and when she gets too hot or is in too much pain.  Her last "true syncope" episode was in 2006, but it was noted that she had learned a technique to avoid an onset of full syncope.  She still had presyncope episodes.  

In a December 2015 VA opinion, the examiner stated that the May 2010 private autonomic nervous system report authored by Dr. Thompson was reviewed, but that the medical records did not show a subjective or objective neurological disorder to explain the Veteran's symptoms.  The examiner concluded that there was no objective evidence of a pathological autonomic nervous system function or any diagnosed disorder to explain the Veteran's syncope.  

A March 2017 VA opinion explains that the Veteran's dizziness, palpitations, and syncope are not diagnoses, but are symptoms of events secondary to other primary conditions, including dehydration and chronic anemia.  The examiner noted that examinations conducted during and subsequent to separation were silent for any documented heart condition.  Examination reports prior to separation did not note any cardiac abnormalities.  Tilt table testing done after separation did not reveal any underlying cardiac condition.  There was no evidence of any diastolic dysfunction or hypertension while on active duty.  The examiner concluded that it was less likely than not that the Veteran's heart disease was related to active service.  



III. Analysis

The preponderance of the evidence shows that the Veteran's syncope, sinus bradycardia, and sinus tachycardia are symptoms or are akin to laboratory findings, and do not represent diagnoses or pathology themselves.  For example, VA treatment records dated in September 2007 and November 2010 reflect findings that the Veteran's syncope and light-headedness represent transient vasovagal responses or normal body homeostatic mechanisms as opposed to any underlying disorder or pathology.  The October 2014 Naval Hospital record reflects that although the Veteran was being put on heart medication, her symptoms were most consistent with vasovagal syncope.  The March 2017 VA opinion concludes that these are not diagnoses but symptoms of dehydration and anemia.  

The Board has considered the May 2010 private autonomic nervous system report authored by Dr. Thompson reflecting that testing showed very mild evidence of possible autonomic abnormalities responsible for symptoms of dizziness, palpitations, and fatigue.  However, the word "possible" indicates that no definitive diagnosis was rendered.  Moreover, the VA and Naval Hospital records, as well as the VA opinions, all conclude that the Veteran's symptoms are not due to autonomic nervous dysfunction or other neurological abnormality, but rather are readily explainable as vasovagal responses.  Thus, Dr. Thompson's report has little probative value, and is outweighed by the more definitive findings of vasovagal responses and transient symptoms.  The June 2011 VA treatment record reflecting a cardiologist's observation the Veteran had autonomic nervous dysfunction stands on the same footing as the May 2010 private report, as it was solely based on Dr. Thompson's conclusion without any independent explanation, finding, or input from the cardiologist who authored it.  Accordingly, it also lacks probative value. 

The Board notes that the March 2017 VA opinion states that the Veteran's service ECG did not show any heart abnormality.  The Veteran stated in an April 2017 statement that this was not true, due to the finding of sinus bradycardia in the May 1992 ECG.  However, the examiner explained that ECG findings of sinus bradycardia do not in themselves show a heart abnormality.  The September 2014 Naval Hospital record is in concurrence, reflecting the conclusion that multiple factors could be responsible for the Veteran's sinus tachycardia, including chronic pain, anxiety, and anemia.  In other words, the irregular beat was not indicative of a heart abnormality.  

The Veteran was also diagnosed with a left ventricular diastolic dysfunction on echocardiogram in June 2013.  The Veteran does not claim service connection for a heart condition other than palpitations.  Moreover, the March 2017 VA examiner concluded that it was less likely than not that the Veteran's heart disease was related to active service, as clinical findings were negative for a heart abnormality during service and subsequent to service.  Thus, the preponderance of the evidence weighs against direct service connection.  There is also no evidence of cardiovascular-renal disease within one year of service separation to warrant presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309 (2017). 

In sum, the Board finds that the Veteran's syncope, sinus bradycardia, and sinus tachycardia are transient vasovagal symptoms, and thus are not disabilities subject to service connection.  In the absence of a current disability, service connection must be denied.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   '' 

In sum, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for heart palpitations, including sinus bradycardia and tachycardia, and syncope, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

While service connection is not warranted for the Veteran's dizziness, palpitations, and syncope, the Board notes that the March 2017 VA examiner concluded that these symptoms were secondary to other primary conditions, including her anemia.  
Notably, under the Schedule for Rating Disabilities, syncope and tachycardia are recognized as possible symptoms of anemia.  38 C.F.R. § 4.117, Diagnostic Code 7700 (2017).  Accordingly, the agency of original jurisdiction must recognize such symptoms as manifestations of service-connected anemia when evaluating that disability.  See id.


ORDER

Service connection for a heart condition, including sinus bradycardia and tachycardia (palpitations) is denied. 

Service connection for syncope is denied. 

The Veteran's symptoms of dizziness, palpitations and syncope, while not disabilities in themselves, have been found to be secondary to her service-connected anemia.  Evaluation of anemia must include recognition that it is manifested by these symptoms. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


